        Case 3:11-cv-02266-JPW Document 190 Filed 01/13/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SEBASTIAN RICHARDSON,                         :    Civil No. 3:11-CV-02266
                                              :
             Plaintiff,                       :
                                              :
             v.                               :
                                              :
BRYAN A. BLEDSOE, et al.,                     :
                                              :
             Defendants.                      :   Judge Jennifer P. Wilson
                          CASE MANAGEMENT ORDER
      AND NOW, on this 13th day of January, 2021, as requested by the parties

during a telephone conference on this date, IT IS ORDERED THAT the

following deadlines apply to this case:

       Dispositive motions:                               April 16, 2021
       Plaintiff’s response:                              May 14, 2021
       Defendants’ reply:                                 May 28, 2021

      IT IS FURTHER ORDERED THAT following the resolution of the

dispositive motions the court shall schedule a telephone conference with counsel to

discuss a trial schedule if appropriate.

                                           s/Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
